Citation Nr: 0516443	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-05 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.  

2.  Entitlement to service connection for a prostate 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from November 1971 
to June 1980.  He also served in the Iowa Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.                 

The issue of entitlement to service connection for a prostate 
condition will be discussed in the remand portion of this 
decision; the issue is remanded to the RO via the Appeals 
Management Center in Washington D.C. 


FINDING OF FACT

There is no competent medical evidence showing a current 
diagnosis of a right inguinal hernia, to include residuals of 
a right inguinal hernia repair.  


CONCLUSION OF LAW

The appellant does not have a right inguinal hernia, to 
include any residuals of a right inguinal hernia repair, that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).    


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

With respect to VA's duty to notify, the RO sent the 
appellant a letter in January 2001 in which he was notified 
of the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter was sent to 
the appellant subsequent to the original rating action on 
appeal.  However, the original rating was issued in February 
1998, prior to the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Nevertheless, in regard to the issue on 
appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  Quartuccio, 16 Vet. App. at 183, 187.  Moreover, 
the appellant has also been notified of the applicable laws 
and regulations pertinent to his service connection claim.  
The discussions in the statement of the case and supplemental 
statements of the case (SSOC's) have further informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.    

In regard to VA's duty to notify, the letter dated in January 
2001 specifically informed the appellant what was needed from 
him and what VA would obtain on his behalf.   Id.  For 
example, the letter told him that VA would help obtain 
medical records or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
In addition, the Board observes that the August 2002 SSOC 
provided the appellant with the text of the relevant portions 
of the VCAA, as well as the implementing regulations.  
Therefore, in light of the above, the Board finds that the 
VA's duty to notify has been fully satisfied, and that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
He was also provided with notice of the requirements 
pertinent to his service connection claim.  The appellant was 
further provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Therefore, under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran [appellant] regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in August 1997 and October 2004, the 
appellant underwent VA examinations which were pertinent to 
his service connection claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).     

In the instant case, the appellant contends that he currently 
has a right inguinal hernia which is related to his active 
military service.  Specifically, in a hearing which was 
conducted in July 1998 at the RO, the appellant maintained 
that his hernia was related to his duties, which involved 
heavy lifting, while on active duty and while he was in the 
Iowa Army National Guard.  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of a 
right inguinal hernia, to include any residuals of a right 
inguinal hernia repair.  In this regard, the Board notes that 
the appellant's service medical records from his period of 
active military service, from November 1971 to June 1980, are 
negative for any complaints or findings of a right inguinal 
hernia.  The records include the appellant's separation 
examination report, dated in April 1980, which shows that at 
that time, the appellant's physical examination reflected a 
"NORMAL" clinical evaluation of the "ABDOMEN AND VISCERA 
(Include hernia)."

The evidence of record also includes treatment records from 
the appellant's period of service in the Iowa Army National 
Guard.  The Iowa Army National Guard records further include 
a private medical record from the St. Luke's Regional Medical 
Center which reflects that in February 1995, the appellant 
was diagnosed with a symptomatic right inguinal hernia and 
underwent a laparoscopic right inguinal hernia repair.  The 
appellant's post-operative diagnosis was direct right 
inguinal hernia, with very small left inguinal hernia direct.  
Thus, the Board recognizes that in February 1995, the 
appellant was diagnosed with a right inguinal hernia and 
underwent a hernia repair.  However, it is unclear as to 
whether the hernia repair occurred during a period of ACDUTRA 
or INACDUTRA.  According to the appellant, he served in the 
Iowa Army National Guard from June 1981 to January 1997.  In 
this regard, the Board observes that the appellant's National 
Guard service dates, including the appellant's dates of 
ACDUTRA and INACDUTRA, have not been verified.  Regardless, 
even accepting as true that in February 1995, when the 
appellant was diagnosed with a right inguinal hernia and 
underwent a hernia repair, the appellant was on ACDUTRA or 
INACDUTRA, there is still no competent medical evidence of 
record showing that he currently has a right inguinal hernia 
or that he currently experiences residuals of the right 
inguinal hernia repair.      

Private medical records, dated from February to April 1995, 
show that in April 1995, following the appellant's right 
inguinal hernia repair, the appellant underwent a post-
operative physical examination.  At that time, it was noted 
that the area of the appellant's right inguinal region was 
solid without any evidence of recurrent or residual hernia.  

In August 1997, the appellant underwent a VA examination.  At 
that time, it was noted that the appellant had a history of 
right inguinal herniorrhaphy.  Upon physical examination, the 
appellant's abdomen was flat, soft, nontender, with no 
diastasis recti or umbilical hernia.  There were no intra-
abdominal masses, ascites, or palpable hepatosplenomegaly.  
Femoral pulses were 2/4 and symmetric, bilaterally.  No 
inguinal lymphadenopathy was identified.  The pertinent 
assessment was cicatrix of the right lower quadrant of the 
abdomen secondary to right inguinal herniorrhaphy.  The 
examiner specifically reported that no recurrence of the 
appellant's prior hernia was identified on the current 
examination.      

In June 2000, the RO received a copy of a decision from the 
Social Security Administration (SSA), dated in March 1999, 
and a copy of a Disability Determination and Transmittal 
Report from the SSA, dated in April 1999.  According to the 
March 1999 SSA decision and the April 1999 Disability 
Determination and Transmittal Report, the appellant was 
awarded Social Security disability benefits for unrelated 
disorders.  In June 2000, the RO also received copies of the 
medical records upon which the March 1999 SSA decision was 
based, which consisted of private medical records and VA 
Medical Center (VAMC) outpatient treatment records, from June 
1997 to April 1998.  The aforementioned records are negative 
for any complaints or findings of a right inguinal hernia, to 
include any residuals of a right inguinal hernia repair.      

In January 2005, the RO received VAMC outpatient treatment 
records from July 1997 to May 2004.  The records show that in 
August 2003, the appellant underwent a physical examination.  
At that time, it was specifically noted that hernia checks 
were negative for any type of inguinal hernias.  In addition, 
the records further reflect that in April 2004, the appellant 
underwent a physical examination prior to surgery for an 
unrelated disorder.  At that time, the examiner indicated 
that the appellant had no real genitourinary complaints 
except that the appellant thought he possibly had a little 
sensation of a recurrence of a right inguinal hernia repair.  
However, upon physical examination, the examiner stated that 
the appellant's abdomen was soft and that there were no 
masses or tenderness or rebound tenderness.  There were also 
no abdominal bruits.  Moreover, the examiner specifically 
reported that he rechecked the appellant's groin area and 
that he did not appreciate a recurrence of a hernia.  

A VA examination was conducted in October 2004.  At that 
time, the examiner stated that in 1983, the appellant started 
having right groin pain after running.  The examiner 
indicated that the problem recurred in February 1995, and the 
appellant had an operation for right inguinal hernia.  After 
the operation, the appellant was doing extremely well until 
two to three years later when he started to experience 
excruciating right lower quadrant pain after lifting a heavy 
trailer.  The examiner reported that according to the 
appellant, he then developed chronic right lower quadrant 
pain which was dull, not sharp.  The appellant graded the 
pain as 5/10 and noted that it went up with any heavy 
lifting.  

Upon physical examination, both of the appellant's inguinal 
areas were free to hernia and there was no bulging present.  
According to the examiner, the appellant claimed that there 
was a pain in the right lower quadrant area.  However, the 
examiner reported that the appellant expressed exaggerated 
response to touch.  In addition, the examiner indicated that 
the appellant's abdomen was soft and that his testicles were 
not enlarged, with no evidence of hernia in the testicles on 
the right or left side.  The pertinent diagnoses were right 
inguinal hernia repair and right lower quadrant tenderness of 
unknown significance.  The examiner stated that it was his 
opinion that the cause of the appellant's right lower 
quadrant pain was unknown.  However, the examiner 
specifically noted that the appellant did not have any signs 
of inguinal hernia recurrence and that the appellant showed 
an exaggerated response to the touch.  

In this case, the only evidence of record supporting the 
appellant's claim is his own lay opinion that he currently 
has a right inguinal hernia, to include any residuals of his 
right inguinal hernia repair, which is related to his 
military service (active duty, ACDUTRA, and/or INACDUTRA).  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Therefore, in this case, while 
the appellant has complaints of pain in his right lower 
quadrant, no diagnosis of underlying disability has been 
provided.  

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a right inguinal hernia, to include any 
residuals of a right inguinal hernia repair.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for a right 
inguinal hernia, to include residuals of a right inguinal 
hernia repair.  Accordingly, service connection for this 
disability must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a right inguinal 
hernia, to include any residuals of a right inguinal hernia 
repair, is denied.  


REMAND

By a January 2004 decision, the Board remanded this case.  In 
the January 2004 remand decision, the Board stated that it 
was the appellant's contention that he currently experienced 
a prostate condition which was related to his active military 
service.  The appellant maintained that his prostate 
condition originated during his military service.  In this 
regard, the Board noted that the appellant's service medical 
records from his period of active military service, from 
November 1971 to June 1980, showed that in February 1978, the 
appellant was treated after complaining of burning on 
urination.  The diagnosis was nonspecific urethritis.  The 
Board further observed that the evidence of record also 
included treatment records from the appellant's period of 
service in the Iowa Army National Guard.  The treatment 
records showed that in April 1995, the appellant underwent a 
periodic Iowa Army National Guard examination.  At that time, 
it was noted that the appellant's prostate was 2+ and 
enlarged.  Thus, the Board requested that the appellant be 
afforded an appropriate VA examination to ascertain the 
nature and etiology of any current prostate condition.  After 
a review of the examination findings and the entire evidence 
of record, the examiner was requested to render an opinion as 
to whether any currently diagnosed prostate condition was 
related to any period of the appellant's military service 
(active duty, ACDUTRA, or INACDUTRA).   

In October 2004, the appellant underwent a VA examination.  
Following the physical examination and a review of the claims 
folder, the examiner diagnosed the appellant with a history 
of prostatitis in the past, with no evidence of prostatitis 
on current examination.  However, although the examiner from 
the appellant's October 2004 VA examination concluded that 
the appellant did not currently have prostatitis, the Board 
notes that the evidence of record shows that the appellant 
has had relatively recent treatment for prostate problems.  
In this regard, VAMC outpatient treatment records, from July 
1997 to May 2004, show that in April 2004, a computerized 
problem list of the appellant's diagnoses showed that the 
appellant's diagnosed hyperplasia of the prostate was 
evaluated as "active."  In addition, in an April 2004 
physical examination report, it was noted that the 
appellant's rectal examination revealed a slightly enlarged 
prostate, but no nodules.  The Board further notes that in 
August 2003, it was reported that the appellant had burning 
with voiding.  Moreover, VAMC outpatient treatment records, 
from March 2000 to August 2002, show that in July 2000, the 
appellant was diagnosed with benign prostatic hypertrophy, 
possible prostatitis, symptomatic, and was prescribed 
medication.  Furthermore, in regard to the appellant's 
diagnosed history of prostatitis, the Board observes that in 
the appellant's August 1997 VA examination, the pertinent 
diagnosis was chronic prostatitis, and VAMC outpatient 
treatment records reflect that in 1998, the appellant was 
again diagnosed with chronic prostatitis.  Thus, in light of 
the relatively recent treatment for prostate problems, it is 
necessary for a VA examiner to address the pertinent question 
of whether the appellant's prostate problems, to include 
enlarged prostate, benign prostatic hypertrophy, and 
prostatitis, represent a chronic prostate disorder that is 
related to any period of the appellant's military service 
(active duty, ACDUTRA, or INACDUTRA), or if these medical 
findings with regard to the appellant's prostate are 
unrelated incidents that do not represent a chronic disorder.  

In the January 2004 Board remand, the Board noted that 
according to the appellant, he served in the Iowa Army 
National Guard from June 1981 to January 1997.  However, the 
Board observed that the appellant's National Guard service 
dates had not been verified.  In addition, the dates of the 
appellant's ACDUTRA and INACDUTRA had also not been verified.  
Thus, the Board requested that the RO make every attempt to 
obtain verification of the appellant's period of service in 
the Iowa Army National Guard, to include verification of all 
periods of the appellant's ACDUTRA and INACDUTRA, from the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, the Iowa Army National Guard, or through other 
official channels, as necessary.  The search effort was to be 
documented in the claims folder and if any such effort 
produced negative results, documentation to that effect was 
to be placed in the claims file.  

As per the Board's January 2004 remand, in a January 2004 
letter from the RO to the Iowa National Guard Adjudant 
General, the RO requested the pertinent information, 
including verification of all periods of the appellant's 
service.  However, the evidence of record is negative for a 
reply from the Iowa National Guard Adjudant General.  In 
addition, there is no evidence showing that the RO contacted 
the NPRC.  Thus, the Board finds that further efforts should 
be made in order to verify the appellant's periods of 
service.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should make every attempt to 
obtain verification of the appellant's 
period of service in the Iowa Army 
National Guard, to include verification 
of all periods of the appellant's ACDUTRA 
and INACDUTRA, from the NPRC in St. 
Louis, Missouri, the Iowa Army National 
Guard, or through other official 
channels, as necessary.  Any records or 
information obtained must be made part of 
the claims folder.  The search effort 
should be documented in the claims folder 
and if any such effort produces negative 
results, documentation to that effect 
should be placed in the claims file.

2.  The RO should arrange for the claims 
folder to be reviewed again by the 
examiner who conducted the appellant's 
October 2004 VA examination.  The 
examiner from the appellant's October 
2004 VA examination should specifically 
review the appellant's service medical 
records and post service medical records, 
to include service medical records which 
show that in February 1978, the appellant 
was diagnosed with nonspecific urethritis 
after being treated for complaints of 
burning on urination; and Iowa Army 
National Guard treatment records which 
reflect that in April 1995, it was noted 
that the appellant's prostate was 2+ and 
enlarged.  The examiner is also requested 
to review VAMC outpatient treatment 
records, from July 1997 to May 2004, 
which show that in an April 2004 physical 
examination report, it was noted that the 
appellant's rectal examination revealed a 
slightly enlarged prostate, but no 
nodules.  The records further reflect 
that in August 2003, it was reported that 
the appellant had burning with voiding.  
Moreover, VAMC outpatient treatment 
records, from March 2000 to August 2002, 
show that in July 2000, the appellant was 
diagnosed with benign prostatic 
hypertrophy, possible prostatitis, 
symptomatic, and was prescribed 
medication.  The examiner must also 
review the August 1997 and October 2004 
VA examination reports.     

Following a review of the aforementioned 
evidence, and the entire evidence of 
record, the examiner should address the 
question of whether the appellant's 
prostate problems, to include enlarged 
prostate, benign prostatic hypertrophy, 
and prostatitis, represent a chronic 
prostate disorder that is related to any 
period of the appellant's military 
service (active duty, ACDUTRA, or 
INACDUTRA), to specifically include the 
February 1978 diagnosis of nonspecific 
urethritis and/or the April 1995 finding 
that the appellant's prostate was 2+ and 
enlarged, or if these medical findings 
with regard to the appellant's prostate 
are unrelated incidents that do not 
represent a chronic disorder.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the providing the above opinion.  If the 
examiner finds that another examination 
is required to address this question, 
such an examination should be scheduled.  
The report prepared should be typed.    

3.  If the examiner from the appellant's 
October 2004 VA examination is no longer 
available, the RO should refer the 
appellant's claims file and a copy of 
this remand to an appropriate VA 
physician.  The examiner is requested to 
review the claims file.  Specifically, 
the examiner is requested to review (1) 
the appellant's service medical records 
and post service medical records, to 
include service medical records which 
show that in February 1978, the appellant 
was diagnosed with nonspecific urethritis 
after being treated for complaints of 
burning on urination; and Iowa Army 
National Guard treatment records which 
reflect that in April 1995, it was noted 
that the appellant's prostate was 2+ and 
enlarged, (2) VAMC outpatient treatment 
records, from July 1997 to May 2004, 
which show that in an April 2004 physical 
examination report, it was noted that the 
appellant's rectal examination revealed a 
slightly enlarged prostate, but no 
nodules, (3) VAMC outpatient treatment 
records, from July 1997 to May 2004, 
which reflect that in August 2003, it was 
reported that the appellant had burning 
with voiding, (4) VAMC outpatient 
treatment records, from March 2000 to 
August 2002, which show that in July 
2000, the appellant was diagnosed with 
benign prostatic hypertrophy, possible 
prostatitis, symptomatic, and was 
prescribed medication, and (5) the August 
1997 and October 2004 VA examination 
reports.  Following a review of the 
aforementioned evidence, and the entire 
evidence of record, the examiner should 
address the question of whether the 
appellant's prostate problems, to include 
enlarged prostate, benign prostatic 
hypertrophy, and prostatitis, represent a 
chronic prostate disorder that is related 
to any period of the appellant's military 
service (active duty, ACDUTRA, or 
INACDUTRA), to specifically include the 
February 1978 diagnosis of nonspecific 
urethritis and/or the April 1995 finding 
that the appellant's prostate was 2+ and 
enlarged, or if these medical findings 
with regard to the appellant's prostate 
are unrelated incidents that do not 
represent a chronic disorder.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner finds that 
another examination is required to 
address this question, such an 
examination should be scheduled.  The 
report prepared should be typed.     

4.  If a new examination is scheduled, 
The RO must notify the appellant that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the appellant does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must ensure that the requested 
medical report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  Thereafter, the RO must then 
review and re-adjudicate the issue on 
appeal.  If such action does not grant 
the benefit claimed, the RO must provide 
the appellant and his representative an 
SSOC and an appropriate period of time 
should be allowed for response.  
Thereafter, the case must be returned to 
the Board for appellate review.  


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


